      Case 3:20-cv-00533-K Document 7 Filed 04/15/20               Page 1 of 2 PageID 346




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 R.K.C.J., LLC                                    §
       Plaintiff,                                 §
                                                  §              CIVIL ACTION NO.
 v.                                               §               3:20-CV-00533-K
                                                  §
 TEXAS CAPITAL BANK, N.A.                         §
     Defendant.                                   §

                          RULE 41 STIPULATION OF DISMISSAL

        Plaintiff R.K.C.J., LLC and Texas Capital Bank, N.A. hereby stipulate under Federal Rule

of Civil Procedure 41(a)(1)(ii) that this action should be dismissed with prejudice as to all claims,

causes of action, and parties. The parties expressly reserve the right to move the Court for an award

of attorney’s fees and costs in accordance with Federal Rule of Civil Procedure 54.


Dated this _____ day of April 2020


Respectfully submitted,




RULE 41 STIPULATION OF DISMISSAL                                                               Page 1
    Case 3:20-cv-00533-K Document 7 Filed 04/15/20   Page 2 of 2 PageID 347



THE WILEY LAW GROUP, PLLC                 CHERRY PETERSEN LANDRY ALBERT LLP



/s/ Kevin S. Wiley, Sr.                   /s/ Craig A. Albert
                                          CRAIG A. ALBERT
KEVIN S. WILEY, SR.                       Texas Bar No. 00790076
The Wiley Law Group, PLLC                 Email: calbert@cplalaw.com
325 N. St. Paul, Suite 2250               BRITANEY R. GARRETT
Dallas, TX 75201                          Texas Bar No. 24101794
Telephone: (214) 537-9572                 Email: bgarrett@cplalaw.com
Facsimile: (972) 449-5717                 KENNETH C. MEIXELSPERGER
kwiley@wileylawgroup.com                  Texas Bar No. 24031596
                                          Email: kmeixelsperger@cplalaw.com
ATTORNEY FOR PLAINTIFF
                                          8350 North Central Expressway, Suite 1500
                                          Dallas, Texas 75206
                                          Telephone: 214.265.7007
                                          Facsimile: 214.265.7008

                                          COUNSEL FOR DEFENDANT




RULE 41 STIPULATION OF DISMISSAL                                              Page 2
